309 F.2d 139
NATIONAL LABOR RELATIONS BOARD, Petitioner and Appellant,v.SPRANGER SPRING COMPANY, Respondent and Appellee.
No. 14830.
United States Court of Appeals Sixth Circuit.
October 29, 1962.

Janet Kohn, National Labor Relations Board, Washington, D. C., for petitioner, Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Melvin Pollack, Atty., National Labor Relations Board, Washington, D. C., on the brief.
Joseph A. Maiullo, Detroit, Mich., for respondent, Maiullo & Maiullo, Detroit, Mich., on the brief.
Before MILLER and WEICK, Circuit Judges, and PECK, District Judge.
PER CURIAM.


1
The only question in this case is whether the Board's order was supported by substantial evidence. The Board found that the employer coerced its employees in violation of Section 8(a) (1) of the National Labor Relations Act, as amended (29 U.S.C. § 151 et seq.) by interrogating them concerning their union activities and sympathies, by threatening to close the plant and by granting wage increases which were intended to discourage union activity. The Board further found that the discharge of the employees Edward Cackowski and Adam Kreuzwieser was on account of their union membership and activities and violated the Act.


2
The Trial Examiner, whose intermediate report appears on forty-eight pages of the printed record, gave careful consideration to the conflicting evidence in the case. The Board's order was in conformity with his findings. On the basis of the evidence which he credited, we think substantially existed. We are, therefore, required to enforce the Board's order.


3
Enforcement granted.